Citation Nr: 0118390	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  97-29 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to the payment of Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


REMAND

The appellant served on active duty from January 1969 to 
February 1973.  

In an administrative decision dated in November 1993, the 
Regional Office (RO) concluded that new and material evidence 
had not been submitted to reopen a claim as to whether the 
character of the appellant's discharge constituted a bar to 
his receipt of VA benefits.  Following an attempt to reopen 
the claim, by letter dated in October 1996, the RO informed 
the appellant that his discharge from service was issued 
under conditions that barred the payment of VA benefits.  
When this case was before the Board of Veterans' Appeals 
(Board) in September 2000, it was determined that new and 
material evidence had been submitted, and that the 
appellant's claim that the character of his discharge was not 
a bar to the receipt of VA benefits was reopened.  The case 
was remanded in order for the RO to adjudicate the claim on a 
de novo basis.  

A review of the record establishes that the appellant was 
discharged from service "under conditions other than 
honorable."  In May 1978, the appellant was notified that 
another review of his discharge had been completed by the 
Naval Discharge Review Board, as required by Public Law 95-
126.  It was noted that he had received an Under Honorable 
Conditions discharge pursuant to a previous review under the 
Department of Defense Special Review Discharge Program.  
However, he was advised that he would not qualify for 
upgrading under the new, uniform standards for discharge 
review.  Finally, the letter stated that the conditions of 
his discharge might make him ineligible for VA benefits.  

The record discloses that, at the time of his discharge, the 
appellant was facing trial by special court-martial for being 
AWOL.  It was further indicated that he had been in an 
unauthorized absence status on 14 occasions since October 
1969, for a total of 189 days.  In addition, he had received 
five summary courts-martial, with sentences totaling 80 days 
confinement and 30 days restriction.  

In effect, the appellant asserts that he had post-traumatic 
stress disorder (PTSD) in service, and that this disability 
rendered him insane and was responsible for his unauthorized 
absences.  

In a report dated in August 1997, G.V. Richardson, M.D., 
noted that he had examined the appellant to ascertain whether 
he had PTSD.  He indicated that, among the records reviewed 
in the course of the evaluation, were the appellant's service 
medical records, as well as post-service medical records.  
Following the examination, the diagnosis was PTSD, chronic.  
The examiner added that it was a complicated issue as to 
whether the appellant's going AWOL constituted willful 
misconduct or whether it was probable or at least as likely 
as not that his mental condition could explain his AWOL's.  
Based on the conclusions presented in psychological and 
psychiatric literature, Dr. Richardson stated that 

it is reasonable to conclude that [the 
appellant] suffered from symptomatology 
related to Posttraumatic Stress Disorder 
when he returned from Vietnam.  These 
symptoms explain his relationship to his 
environment that resulted in the 
behaviors leading to his less than 
honorable discharge.  

Was [the appellant's] AWOL's "willful 
misconduct" or was it "probable" or 
even "at least as likely as not" that 
his mental condition following Vietnam 
service may have explain[ed] his AWOL's?  
[The appellant] falls within the 
standards of an identifiable psychiatric 
diagnostic criteria.  The diagnostic 
impressions indicate, [the appellant] was 
injured by the stressor dimensions 
discussed in this report and as a direct 
consequence of the specified stressor 
events [the appellant] was suffering from 
the effects of Posttraumatic Stress 
Disorder on his return from Vietnam.  
Therefore, his actions leading to the 
AWOL's falls (sic) within the definitions 
of "probable" or even "at least likely 
as not" that his mental condition 
resulting from his military service in 
Vietnam caused him to go AWOL.

The appellant has referred to a number of incidents he 
alleges are stressors which resulted in PTSD.  When 
hospitalized by the VA in October 1991, he related that after 
he had been in Vietnam for only a few days, two choppers were 
practicing firing right over his head, with rounds landing 
about fifty yards from where he was on guard, and that he was 
frightened and confused by this.  Another time, he saw a 
friend get hit by an in-coming mortar round, and that he was 
numbed by this.  He also said he saw an M-79 round go off in 
someone's face.  The appellant reported that he once blanked 
out while his position was under attack from in-coming mortar 
rounds.  Finally, he recalled the memory of being fired upon 
by snipers while driving a jeep, and he saw the rounds coming 
at him and it was like in slow motion.  Additional records 
during the hospitalization reflect that the appellant had 
only heard about an incident in which a mortar round blew up 
a soldier, and that he had not witnessed it.  It was also 
noted that upon closer questioning, the traumatic events were 
not of the intensity typically reported within the program 
and details at times were somewhat sketchy.  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time he committed the offense which caused such 
discharge or release or unless otherwise specifically 
provided. 38 U.S.C.A. § 5303(a),(b) (West 1991); 38 C.F.R. § 
3.12(b) (2000).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (2000); VAOPGCPREC 
20-97 (May 22, 1997).

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), has held that the 
insanity claimed as a basis for the commission of an offense 
need not cause the misconduct, but merely must exist at the 
time of the commission of the offense leading to discharge. 
That is, there need not be a causal connection between the 
insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 
145 (1996).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant for PTSD 
since his discharge from service.  After 
securing the necessary release, the RO 
should obtain any of these records that 
have not already been associated with the 
claims folder.

2.  The RO should contact the appellant 
and request a statement containing as 
much detail as possible regarding the 
alleged stressful incidents in service.  
He should be asked to provide specific 
details of the claimed stressful event 
during service, such as dates, places, a 
detailed description of the event, his 
service units in Vietnam, duty 
assignments, and the names, ranks, unit 
of assignment and any other identifying 
information concerning any OTHER 
individuals involved in the event.  The 
appellant should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful event and that failure to 
respond may result in adverse action.

3.  Thereafter, if additional information 
is provided by the appellant, the RO 
should send it to the United States 
Department of the Navy, Headquarters 
United States Marines, Marine Corps 
Historical Center, Building 58, 
Washington Navy Yard, 901 M Street, S.E., 
Washington, D.C. 20374-5040.  
Headquarters United States Marines is 
requested to provide information 
concerning the appellant's military units 
during service in Vietnam, to aid in 
verification of his claimed stressors and 
combat status.  

4.  The RO must then make a specific 
finding as to whether the appellant 
"engaged in combat with the enemy" and, 
if so, the RO must then make the 
additional determination as to whether 
the appellant has presented satisfactory 
evidence of the existence of an event 
claimed as a stressor in accordance with 
such combat activity.

5.  If the RO finds the record does not 
establish that the appellant engaged in 
combat with the enemy and a claimed 
stressor is related to that combat, the 
RO must separately determine whether the 
record establishes the existence of any 
event claimed by the appellant as an 
alleged "stressor."  In making this 
determination, the RO and the appellant 
are reminded that this is an adjudicatory 
and not a medical determination.  The 
fact that a VA examiner in the past 
accepted uncorroborated accounts of an 
event alleged as a "stressor" of 
"combat" generically is of no weight, 
since a determination as to whether such 
an event occurred does not involve the 
application of medical expertise.  In 
addressing this matter, the RO must also 
address any credibility matters raised by 
the record in determining whether it will 
concede the existence of any event 
alleged as a stressor.  The RO does not 
have to accept the existence of any event 
not shown by independent evidence if the 
appellant is not found to have engaged in 
combat with the enemy.  

6.  The appellant should then be afforded 
a VA psychiatric examination to determine 
whether he suffers from any psychiatric 
disorder and, if so, its nature and 
etiology.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should be requested to make a 
specific determination as to whether any 
event conceded to have existed in service 
by the adjudicators was of a quality 
sufficient to produce PTSD.  The examiner 
should be advised that only those events 
in service conceded by adjudicators may 
be considered for purposes of determining 
whether PTSD due to events in service 
exists.  If the examiner determines that 
an event of a quality sufficient to 
produce PTSD occurred in service, it 
should then be determined whether the 
appellant has PTSD due to the event.  The 
examiner is also requested to furnish an 
opinion concerning whether the appellant 
was insane, as defined above, at the time 
he committed the actions that constituted 
the misconduct in service.  

If there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence which was relied upon to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a Global Assessment of 
Functioning score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  APA, 
DSM IV (1994).  The entire claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  Inasmuch as the issue of entitlement 
to service connection for PTSD is deemed 
to be "inextricably intertwined" with the 
issue of whether the character of the 
appellant's discharge constitutes a bar to 
the receipt of VA benefits, the RO should 
take appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and 
the right to appeal.  If a timely notice 
of disagreement is filed, the appellant 
and representative, if any, should be 
furnished with a statement of the case and 
given time to respond thereto.

9. Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





